 In the Matter of EASTERN GAS AND FUEL ASSOCIATESandUNITEDCLERICAL, TECHNICAL AND SUPERVISORY EMPLOYEES OF THE MININGINDUSTRY, DIVISION OF DISTRICT 50, UNITED MINE WORKERS OFAMERICACase No 9-C-2037.-Decided May 28, 1946DECISIONANDORDEROn February 13, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certainunfair laborpractices affectingcommerce and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the respondent filed exceptions tothe Intermediate Report, and a supporting brief.On September 11,1945, the Board at Washington, D. C., heard oralargumentinwhichthe respondent and the Union participated.The Board has considered the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulingsare hereby affirmed. The Board has considered the IntermediateReport, the respondent's exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the exceptions, additions, and modifi-cations noted below :1.We concur in the Trial Examiner's conclusion that the supervisoryemployees of the respondent who are members of Local 303 of the Unionare not barred fom the protection of Section 8 (1) and (3) of the Act.In our recent decision in theJones & Laughlincase,' involving the sameunion as that involved in the present proceeding, we had occasion to fullyreconsider the entire question of the status of supervisory employeesunder the Act.We there reiterated our previous consistent holdingsthat supervisory employees such as those here concerned are "employees"within the meaning of the Act and held that they are entitled to be repre-IMatter of Jones & Laughlin Steel Corporation,Vesta-Shannopin Coal Division,66 N. L. R. B38668 N L R. B, No. 40.324 EASTERN GAS AND FUEL ASSOCIATES325sented by the Union in the exercise of the rights guaranteed them inSection 7 of the Act. Our holding in thatcase,and the rationale uponwhichit isbased, is decisive of theissue inthe instant case.2.The Trial Examiner found, and we concur, that by thestatementsof Superintendent Hunter, and General Foremen Carman and Taylor inquestioning employees concerning their union membership and activities,in disparaging the usefulness and effectiveness of the Local and theUnion, and in discouraging them from continuing to adhere to the Local,and by the totality of such conduct, the respondent interfered with, re-strained, and coerced its employees in the exercise of the rights guaran-teed in Section 7 of the Act. Taylor is found by the Trial Examiner tohave madestatementsboth during and after his employment by the re-spondent.The only statements of Taylor which are attributed to therespondent and upon which we base our finding of illegality, are thosewhich were madeduringthe period of his employment by the respondent.3. In its brief before the Board, the respondent excepts to the follow-ing findingsof the TrialExaminer :(a)The Trial Examiner found that Superintendent Hunter knew ofHicks' prominentrole in organizingtheUnion.He based this findingupon several itemsof evidence,one of whichis statedin the IntermediateReport as follows : " * * * the fact that the wash house, where Hicksdid most of his soliciting, was frequented by Hunter." The respondentobjects to the word "frequented" on the ground that the record showsonly one visit by Hunter to the wash house. The record thus supportsthe respondent's objection and the finding quoted above is hereby strickenfrom the Report. However, the other evidence bearing on this issue andset forth in the Intermediate Report makes it clear that Hunter wasaware of Hicks' outstanding activities in behalf of the Union.We sofind.(b) In describing General Foreman Carman's third visit to the mine,during which he found Hicks' men mining the coal improperly, theTrialExaminer finds that Carman said nothing to Hicks about themanner inwhich themen were mining outthe pillar.Hicks, however,testified that Carman "told me those fellows up there weren't doingtheir work properly and explained to me whatthey weredoing." Thusthe Trail Examiner is incorrect in his finding and the Intermediate Reportishereby modified to conform with the testimony above quoted. How-ever, this change doesnot inany way affect the validity of the TrialExaminer's conclusion, with which we fully agree, that, but for Hicks'prominentrole in organizingthe Union, the respondent would not havedischarged him.(c)The TrialExaminerfound that,at the timeof the hearing, theremaining active union committee members wereno longer employedat the respondent'smine.The record,however, shows that Bonds, a 326DECISIONSOF NATIONAL LABOR RELATIONS BOARDcommittee member, is still employed at the mine. It is true that therecord does not indicate that Bonds is an active member of the com-mittee- and therefore the Examiner is literally correct in his finding- but we are of the opinion that the respondent'sobjection is never-theless well founded. Accordingly, footnote No. 26 of the IntermediateReport, in which the finding in question is made, is hereby stricken. Thisin no way affects the conclusion that the respondent violated Section 8(3) in discharging Hicks, for whether or not Bonds or any other com-mittee member was any longer in the respondent's employ was not con-sidered in reaching that conclusion.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Eastern Gas and Fuel Associ-ates,Beckley,West Virginia, and its officers,agents, successors, andassigns shall:1.Cease and desist from :(a)Discouraging membership in United Clerical, Technical andSupervisory Employees of the Mining Industry, Division of District50,United Mine Workers of America, or Local 303, or any otherlabor organization of its supervisory employees, by discharging andrefusing to reinstate any of its supervisory employees, or by dis-criminating in any other manner in regard to their hire or tenureof employment, or any term or condition 'of their employment;(b) In any other manner interfering with, restraining, or coercingits supervisory employees in the exercise of the right to self-organi-zation, to form labor organizations, to join or assist United Clerical,Technical and Supervisory Employees of the Mining Industry, Di-vision of District 50, United Mine Workers of America, Local 303,or any other labor organization of its supervisory employees, tobargain collectively through representatives of their own choosing,and to engage in concerted activities, for the purposes of collectivebargaining or other mutual aid or protection, as guaranteed inSection 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer James Hicks immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice tohis seniority or other rights and privileges ;(b)Make whole James Hicks for any loss of pay he may havesuffered by reason of the respondent's discrimination against him,by payment to him of a sum of money equal to the amount which EASTERN GAS AND FUEL ASSOCIATES327he normally would have earned as wages during the period fromthe date of his discharge to the date of the respondent's offer ofreinstatement, less his net earnings during such period;(c)Post at its Stotesbury No. 8 mine, at Stotesbury, West Vir-ginia, copies of the notice attached hereto, marked "Appendix A."Copies of said notice, to be furnished by the Regional Director ofthe Ninth Region, shall, after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon re-ceipt thereof, and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defacedor covered by any other material ;(d)Notify the Regional Director for the Ninth Region in writ-ing,within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent engaged in unfair labor practices by vilifying, calumni-ating, and maligning the Union and its leaders and organizers, by threat-ening employees with discharge or other reprisals if they became or re-mained members of the Union, and by offering to employees preferentialtreatment as to wage increases, job security, and working conditionsif they refrained from joining or assisting the Union, or engaging inother concerted activities relative to self-organization be, and it herebyis,dismissed.MRGERARD D. REILLY,dissenting:For reasons which will be set forth hereinafter, I am constrained todissent from the decision which the majority has reached in this case.The situation which confrontsus isillustrative of the difficulties wehave had reason to expect since the decisions in theMatter of PackardMotor Car Company'andJones & Laughlin Steel Corporation, Vesta-Shannopin Coal Division 2The majority of the Board in theAmericanSteel Foundriescase,3 in which I dissented, had before it some of thepractical problems inherentin a situationinwhich a supervisor's adher-ence to union policy collides with the duties of his position. Yet in thatcase the area of conflict was circumscribed, since the supervisory em-ployees involved belonged to an independent union limited to foremen.In the case before uswe arefaced with the question of whether ornot a foreman'sactivity on behalfof a unionwhich has a contract withhis own companyfor the miningemployees is protected under Subsection161 N. L. R. B. 4.2 66 N L.R B. 386.3Matter of American Steel Foundries, Indiana Harbor Works, 67 NL R. B. 27. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARD8 (3) of the Act.In posing this question,I am assuming the factsto be substantially in accord with thefindingsof mycolleagues,althoughitwill be noted that the counsel for the respondentmadeout astrong casefor the view that the Company's motive in discharging the complainingwitness was entirely unrelated to hisunionmembership and activity.Although the record beforeus is notcompleteas tothe relationshipbetween the charging union in this case, United Clerical, Technical andSupervisoryEmployeesUnion of theMiningIndustry,Division ofDistrict 50,UnitedMine Workers of America, and the United MineWorkers, the record in theJones & Laughlincase, footnote2,supra,contains a full account of the matter, of which judicial notice may betaken.The majority in that case found:As presently established, the U. C. T. is nominally a division ofDistrict 50.Actually, it resembles a division of the U. M. W. A.The U. C. T. has no separate constitution or set of bylaws; itfunctions under those of the U. M. W. A. It has two officers, bothof whom were appointed to their present posts by national officialsof the U. M. W. A., although the president, McAlpine,was for-merly the elected president of the M. 0. U. The salary and expensesof both officials are paid by the national office of the U. M. W. A.The only employee, a stenographer, is paid from the U. C. T.'sown funds. The U. C. T. is under the general supervision of theU. M. W. A.'s International Executive Board. The parentunion'sconstitutionprovides that "The International Union shall have su-preme legislative, executive, and judicial authority overallmembersand subordinate branches * * * " The secretary-treasurer of theU. C. T. submits regular financial reports to the U. M. W. A.The U. C. T. organizes clerical and technical employees as wellas supervisors.However, it attempts to keep the two groups apartby chartering separate locals for supervisors and for non-super-visory clerical and technical employees.Each of theselocals hasan elected set of officials and bylaws adopted by its own member-ship. The membership of the supervisors' locals meets apart from therank and file employees who are members of the various U. M. W. A.locals.Members of the U. C. T. swear to the oath of obligationrequiredof all U. M. W. A. members and they paythe same duesand initiationfeesrequired of direct members of the U. M. W. A.The dues of U. C. T. members are allocated as are those of theU. M. W. A. rank and file : of the $2 monthly dues, $.90 goes tothe U. M. W. A. $.65 is assigned to the U C. T, and $.45 remainswith the local.In my dissent,essentially the same conditions weredescribed :* * * it isworth noting that while the name ofthe petitioninglabor organizationconveys the impression thatit is an autonomous 'EASTERN GAS AND FUEL ASSOCIATES329union linked only to the parent body in a formal sense, the recordreveals that this is mere nomenclature adopted by the United MineWorkers as an organizing device. The petitioner has no separateconstitution or bylaws.All promotion work is handled by twoofficials appointed and paid by the international board of the UnitedMineWorkers.Although these men have the titles of presidentand secretary-treasurer, respectively, neither holds office for anyparticular term but simply at the pleasure of the international execu-tive board.Moreover, a mine supervisor who applies for membership in thepetitioning organization never assumes any obligation to it. In-stead, if his application is granted, he is admitted as a regularmember of the United Mine Workers and takes the same oath whichis administered to any rank and file member. As will subsequentlyappear, the language of this oath is wholly inconsistent with someof the duties which any supervisor holds to his employer.At the time the discharge in this case was made the decision of theBoard in theJones & Laughlincase had not been handed down. Themajority has stated that "our holding in that case, and the rationale uponwhich it is based, is decisive of the issues in the instant case."With thisconclusion I am in agreement.There is no question that the charging union in this case is dominatedby and is an integral and inseparable part of a union which is, andthroughout its history has been, militantly active on behalf of the rankand file employees. To hold that the U. C. T. has any separate existencefrom the U. M. W. is so lacking in realism that elaboration of thepoint is unnecessary. It is apparent to me that if Hicks' activity onbehalf of the U. C. T. had been solicited or condoned by the respondent,the Company under rules of decision repeatedly enunciated by this Boardcould have been cited for a violation of Section 8 (2). In view of theinseparability of the U. C. T. and the U. M. W. it cannot be argued thatthe Soss case4 laid down rules which are applicable here.What is doneby an employer to encourage or discourage either the U. C. T. or theU.M.W. would affect the other organization. It is not germane topoint out that a charge of domination of the U. M. W. by an employerwould under prevailing circumstances be unrealistic.The Act gives tothe Board no license to view such circumstances as controlling. We haveheld on many occasions that the participation of supervisors in theformation or organization of a union is indicative of employer assistanceand therefore prohibited by the Act. In the event that such a dominated4Matterof SossManufacturing Company,etat, 56 N. L R B. 348 In fact, the majorityopinion inthe Soss case made it crystal clear that Section 8 (3) should be viewed as protectingonly (1) passive membership in an affiliated union retained for purposes of pension rights ortransfer privileges, and (2) concerted activity in behalf of a union of supervisors independentof organizationswhich represented subordinate employees. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDunion were divided intotwo units in anemployer's plant, the order ofdisestablishment wouldrun againstboth units even though evidence ofdomination or interference pertained only to one of them.The commanding place of the U. M. W. among labor organizationsin the coal mines does not alter the necessity for maintaining for therank and file freedom ofselectionof their representatives.Where, ashere,we have protected the right of a supervisory employee to engagein such activity and where that supervisorhas inany degree the right topromote, discharge or in any way alter the terms and conditions ofemployment of the rank and file employee, the basic essential of thatfreedom has largely been destroyed. The ultimate effect of this decisioncan have but one result - unions which succeed in organizing both therank and file and the supervisors in any industry will be virtually per-petuated in their representative status and the ideal of freedom of choicewhich the Act sought to promote will become a mockery.Moreover, the ability of the respondent company to manage effectivelyits extendedminingoperations would be seriously impaired if it wereprevented by law from insulating the subterranean supervisors fromincurring obligations to the organization representing the miners. It isunnecessary to enlarge upon this point, as the factors noted in my dis-senting opinion in theJones & Laughlincase,supra,are clearly presentin thisinstance.6APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerceour supervisory employees in the exercise of their right to self-organization,to form labor organizations, to join or assist UnitedClerical,Technical, and Supervisory Employees of the Mining In-dustry,Division of District 50, United Mine Workers of America,or Local 303, or any other labor organization of our supervisoryemployees, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.We will offer to the employee named below immediate and fullreinstatementto his former or a substantially equivalentpositionSeeMichoud, et al. v. Girod, et al,45U. S. 503, 555. Where an agent ones fidelity to hisprincipal,the law does not make the principal wait until the agent has been unfaithful andthen punish him. .. . . . it provides against the probability in many cases,and the danger in allcases, that the dictates of self-interestwill exercise a predominant influence,and supersedethat of duty'Pepper v. Litton,308 U. S. 295;Meinhard v. Salmon,249 N Y. 458, 164 N. E.545 (1929). EASTERN GAS AND FUEL ASSOCIATES331without prejudice to any seniority or other rights and privilegespreviously enjoyed, and make him whole for any loss of pay sufferedas a result of the discrimination.James HicksAll our supervisory employees are free to become or remain membersof the above-named union or any other labor organization of our sup-ervisory employees.We will not discriminate in regard to hire or tenureof employment or any term or condition of employment against anysupervisory employee because of membership in or activity on behalfof any such labor organization.EASTERN GAS AND FUEL ASSOCIATES,Employer.By ........................................(Representative)(Title)Dated .........................NOTE : If the above-named employee is presently serving in the armedforces of the United States he will be offered full reinstatement uponapplication in accordance with the Selective Service Act after dischargefrom the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMrs. JamesA Shaw,for the Board.Mr John M. Crimmins,of Pittsburgh,Pa., andMr. L. L.Scherer,of Beckley,W. Va, forthe respondent.Mr. John V.Brennan,of Charleston,W. Va, for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed on September 9, 1944, by United Clerical,Technical and -Supervisory Employees of the Mining Industry, Division of Dis-trict 50,United Mine Workers of America, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the Regional Director for theNinth Region (Cincinnati, Ohio), issued its complaint dated November 7, 1944,against the Eastern Gas and Fuel Associates,' herein called the respondent,allegingthat it has engaged in and was engaging in unfair labor practices affecting com-merce within themeaningof Section 8 (1) and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called the Act. Copies ofthe complaint, accompanied by Notice of Hearing thereon, were duly served uponthe respondent and the Union.'The complaintwas originally issued against the KoppersCoal Division,Eastern Gas andFuel Associates but was orally amended at the hearing,with the consentof the respondent,to conform to the correct name of the respondent as set forth in its answer to the complaint. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices,the complaint alleged, in substance,that the respondent:(1) on or about March 27, 1944,discharged James Hicks andthereafter refused to reinstate him because of his membership in, activities onbehalf of, and sympathy for, the Union,and (2)that by the foregoing conduct and,since on or about March 1, 1944, by questioning employees concerning their unionaffiliation and other union matters, by urging,persuading,and warning employeesto refrain from becoming or remaining members of the Union,by vilifying, calum-niating andmaligning the Union and its leaders and organizers,by threateningemployees with discharge or other reprisals if they became or remained membersof the Union,and by offering to employees preferential treatment as to wageincreases,job security,and working conditions if they refrained from joining orassisting the Union or engaging in other concerted activities relative to organiza-tion, has interfered with, restrained,and coerced its employees in the exercise of therights guaranteed in Section7 of the Act.Thereafter,the respondent filed an answer in which it admitted the allegationsof the complaint concerning the nature and extent of its businessaswell as itsinterstate operations,admitted that it discharged James Hicks onor about March27, 1944,but denied it had engaged in any unfair labor practices.At thesame timethe respondent filed with the Regional Director a motionfor theissuance of asubpeonadancestecum,calling upon the Union to produce certain documents, anda motion to dismiss the complaint on the grounds that(1) no proper charge hadbeen filed because the Union was not a labor organization within the meaning ofSection 2 (5) ofthe Actand (2)that the complaint fails to state a cause of actionbecause supervisory employees who belong to the Union,an organization whichthe respondent contends is controlled primarily by subordinate employees,are notentitled to the protection of Section 8 (1) and(3) of the Act.The motions werereferred by the Regional Director to the Chief Trial Examiner at Washington,D. C., and were denied by a duly appointed Trial Examiner.Thereafter,the re-spondent filed an application for permission to appeal directly to the Board fromthe ruling of the Trial Examiner denying the two motions.On November25, 1944,theBoard denied the respondent'sapplicationwithout prejudice to the right torenew the motion for the issuance of the subpoenaduces tecumbeforetheTrialExaminer at the hearing,and to renew the motion to dismiss upon conclusion ofthe hearing.Pursuant to notice,a hearing was held at Beckley,West Virginia,on November28, 29, and 30,1944, before Louis Libbin,the undersigned Trial Examiner dulydesignated by the Chief Trial Examiner.The Board,the respondent,and the Unionwere represented by counsel;allparticipated in the hearing Full opportunity tobe heard, to examine and cross-examine witnesses,and to introduce evidencebearing on the issues was afforded all parties.Near the close of the hearing, theundersigned granted,without objection,a motion by counsel for the Board to con-form the pleadings to the proof respecting formal matters. At the close of therespondent's case, the undersigned granted the respondent'smotion to consider itsprevious motion to dismiss as being refiled without physically putting another docu-ment into the recordAt theclose of the hearing the respondent renewed its motionto dismiss the complaint;ruling thereon was reserved.The motion is hereby deniedsave insofar as it is consistent with the findings,conclusions of law,and recom-mendations below.Counsel for the Board and the respondent argued orally upon the record. Subse-quent to the hearing, the respondent and counsel for the Board filed briefs withthe undersigned. EASTERN GAS AND FUEL ASSOCIATES333Upon the entire record in the case and from his observation of the winesses, theundersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Eastern Gas and Fuel Associates, is a Massachusetts voluntaryassociationwith its principal office at Boston, Massachusetts It is engaged in,among other things, the mining of coal in connection with which it operatesapproximately 20 coal mines in Pennsylvania, Kentucky, and West Virginia, includ-ing a mine at Stotesbury, West Virginia, which is commonly known as the Stotes-bury No. 8 mine and is the only one involved in this proceeding. During the past12-month period, the Stotesbury No. 8 mine, hereinafter sometimes called the re-spondent's mine, produced coal valued in excess of $1,000,000, 90 per cent of whichwas shipped to points outside the State of West Virginia; during the same period,the respondent purchased, for the operation of this mine, materials valued in excessof $25,000, 90 percent of which was purchased from points located outside the StateofWest Virginia. The respondent concedes that it is engaged in commerce withinthe meaning of the Act 2II.THE ORGANIZATIONSINVOLVEDUnited Clerical, Technical and Supervisory Emplo) ees of the Mining Industry,Division of District 50, United Mine Workersof America, and Local 303 thereof,are labor organizations admitting tomembership certain employees of therespondents111.THE UNFAIR LABOR PRACTICESA.Theissues raised by the motion to dismissThe respondent contended in its motion to dismiss and in its argument before theundersigned that the Union is not a labor organization within the meaning ofthe Act and that therefore no proper charge was filed. In its brief submitted to theundersigned, the respondent has abandoned this contention, stating that it "is nowconvinced, however, that its position * * * is not sound."4The remaining issue raised by the motion to dismiss is whether the respondent'ssupervisory employees who are members of Local 303 of the Union are barredfrom the protection of Section 8 (1) and (3) of the Act Before disposing of thisissue the undersigned will first consider the background and history of the organ-ization of the Union and Local 303.1.Background; organization of the Union and the LocalSince 1939 the respondent has recognized the United Mine Workers of America,hereinafter called the UM W of A., as the sole collective bargaining representa-2The findings in this section are based upon a stipulation entered into by counsel for therespondent and the Board.3As set forth below, on February 3, 1944, the Union chartered Local 303 composed ofemployees of various mines, including the respondent's Stotesbury No. 8 mine. This Local hasconfined its organizational efforts to foremen below the rank of general mine foremen.4 In view of the undisputed testimony that the purpose of the Union and its Local is toseek advancement for its members with respect to wages, hours, and working conditions throughcollective bargaining with the coal operators, the undersigned has theretofore found that theUnion and Local 303 arelabor organizations within the meaning of Section 2(5) of the Act. 334DECISIONS OF NATIONALLABOR RELATIONS BOARDtive of the production employeesin and around its mines, and,as a member of theSouthern Coal Producers Association, has bargained collectively with the U. M. W.of A. on a multiple-employer basis together with other employer members of thatAssociation on behalf of such employees. The contracts, however, exclude fromcoverage supervisory, clerical, and technical employees. At the time of the hearingthe respondent employed at its Stotesbury No. 8 mine 370 people, 322 of whomaremembers of District 29 of the U. M. W. of A. and are covered by theU. M. W. of A. contract, and 48 of whom fall within the excludedcategories.About December 20, 1940, there was formed among the supervisory employeesin certain mines in Pennsylvania an organization which grew into the Mine Officials'Union of America, an unaffiliated labor organization and predecessor of the Union.In October 1942, the Mine Officials' Union of America sought affiliation with theU.M.W. of A. which at that time did not admit supervisory employees. Duringthatmonth, the U M. W of A. amendeditsconstitutionto permit the Inter-national Executive Board, in its discretion, to provide rules and regulations underwhich supervisory and other employees might be admitted to membership. OnFebruary 5, 1943, the International Executive Board of the U. M. W. of A. adopteda resolution granting the petition of the Mine Officials' Union of America andadmitting its members into membership in the U. M. W. of A. as of midnightMarch 31, 1943. This was subject to the condition that the Mine Officials' Unionof America should dissolve and liquidateits affairsas soon thereafteras practical,and that the members of the Mine Officials' Union of America should be admittedinto existing local unions of the U. M. W. of A or into separatelycreated sub-divisions of local unions of the U. M. W. of A. under suchrules, regulations, andrequirements as should be prescribed jointly by the president,vice president, andsecretary-treasurer of the U. MW. of A and the officers of the variousrespectivedistricts, subject to the review of theInternationalExecutive Board. On February20, 1943, the president, vice president, and secretary-treasurer of the U. M.W. of A.wrote a general letter to the district and localunionofficersin all bituminous coalproducing districts within the United States, reciting the action of the InternationalExecutive Board and directing the local union officers and the members of minecommittees to present applications blanks for membership in the U. M. W. of A.to the mine foremen,assistantmine foremen,dock bosses, night bosses, fire bosses,mine examiners,watchmen, coal inspectors, mine clerks, and other employees for-merly exempted from membership in the U. IiiW. of A. and to request all suchemployees to join the U. M. W. of A. In March 1943, the Mine Officials' UnionofAmerica was dissolved and the former members of that organization becamepart of the U. M. W. of A. under the name of the Union Uponadmission intotheU. M. W. of A., it wasagreedthat the officers who had been elected by theMine Officials' Union of America were to remain the officers of the Union untilrules and regulations should be promulgated by the Executive Board of theU.M. W. of A. At the time of the hearing, suchrules and regulations had notyet been promulgated.The Unionhas its own set ofofficers,maintains its own office,has its own bankaccount,and hascomplete supervisionoverits ownfunds. It pays monthly dues tothe U. M. W. of A. as part of the international union's per capita tax, and every6 months submits an audit ofitsbooks to the U. M. W. of A. It has no con-stitution of its own, but is bound by that of the U. M. W. of A. John McAlpine,president of the Union, credibly testified, without contradiction, that for purposesof collective bargaining, clerksand technical employees are grouped into one unit;that supervisory employeesare grouped into another unit;and that meetings areheld separately by each unit. EASTERN GAS AND FUEL ASSOCIATES335Local Union No. 303, hereinafter sometimes called the Local, was chartered bytheUnion on February 3, 1944. The Localhas its own complementof officers,elected by the members of the Local whichmeetsregularly every 2 weeks. Eachmine hasits owngrievance committee elected by, and from, the memberemployeesof the respective mines. Although clerical, technical, and supervisory employeesare eligible for membership, the Local has confined its organizational activities tosupervisory employees and presumably only supervisors have actually joined.Accordingly, the witnesses commonly referred to the Local asthe "foremen's"union.WilliamHunter issuperintendent of the respondent's StotesburyNo. 8 mine.Subordinate to Hunter and directly responsible to him are C 0 Carman, thegeneralmine foreman, Mr. Kennemur, the chief electrician, and Mr.Williams,themine accountant. The membership in the Local from the respondent's minealways consisted solely of supervisory employees, for the most part sectionforemen,under thegeneralmineforeman and the chief electrician.5 A section foremanis incharge of about 20 employees who are engaged in the actual mining of coal.He is responsible for their production and their safety, and has theauthorityto discharge them. They, in turn, take their grievances in the first instance to thesection foreman. The remaining supervisors have the authority only to disciplineor transfer their subordinates and to recommend their discharge. Suchrecommen-dations, however, are not always followed. In February 1944, approximately 25supervisors at the respondent's mine, constituting practically the entire supervisoryforce below the rank ofassistantgeneral mine foreman, joined the Local All thesubordinates of these supervisors belong to District 29 of the U. M. W. of A., andare covered by the contract of the U. M. W. of A with the Southern Coal Pro-ducers Association of which the respondentisa members2The issue of whetherthe respondent's supervisors are barredfrom the protection of Section 8 (1) and(3) of the ActIn support of its position that the supervisory employees who are members ofthe Local are barred from the protection of Section 8 (1) and (3) of the Act, therespondent contends that the U. M. W. of A. represents the rank and file employees,including those at the respondent's mine; that the rank and file employeesare sub-ordinates of, and far outnumber, the supervisors in the Local and the Union; thatthe U. M. W. of A. not only organized the Union, but also controls and dominatesit ; and that under these circumstances membership in the Local by the respondent'sforemen is incompatible with full and proper allegiance to management. Asauthority for the validity of its position, the respondent relies on the holdings andthe language inMaryland Drydock Company;? Soss Manufacturing CompanyandRepublic Steel CorporationsandRochester and Pittsburgh Coal Company.9Assuming, without deciding, the correctness of the respondent's contention thattheU. M. W. of A. controls and dominates the Union, the undersigned does notSAmong those under the general mine foreman are the section foremen, the constructionforeman, the fire bosses, and the dispatchers; among those under the chief electrician, are thetipple, carpenter, and electrical foremenThe findings in this section are based upon undisputed testimony, stipulations of the parties,and documentaryexhibits.s49 N. L. R B 733.s 56 N L R. B. 34856 N. L.R B. 1760 336DECISIONS OF NATIONALLABOR RELATIONS BOARDagree that it automatically follows from the premises which the respondent urgesand the authorities which it cites, that membership and activities by the respondent'sforemen in Local 393 are incompatible with a proper exercise of their managerialfunctions so as to bar them from the protection of Section 8 (1) and (3) of theAct. All that the Board decided in theMaryland Drydockcase,supra,was that itwould not effectuate the policies of the Act to place supervisory employees inmass production industries in appropriate units for the purpose of having collectivebargaining representatives under Section 9 (c) and 8 (5) of the Act. It is suffi-cient to say that this case is not in point on the instant issue of whether supervisorsshould be accorded protection under Section 8 (1) and (3) of the Act, as theBoard itself later recognized in the Soss case,supra,where supervisory employeesin an unaffiliated foremen's union were held entitled to such protection.The respondent, however, points out that the principle enunciated in theMary-land Drydockcase was distinguished in the Soss case on the ground that in thelatter case the Board did not have to predict the future course of the unaffiliatedforemen's union respecting its affiliation with a rank and file organization but onlyappraised its status at a past period when the alleged unfair labor practicesoccurred. The respondent then reasons that, since in the instant case the foremen'sunion was affiliated with and dominated by the U. M. W. of A. at the time of theoccurrence of the alleged unfair labor practices, itipso factofollows that theunion membership of the respondent's foremen in Local 303 is so incompatible witha proper allegiance to management as to bar them from the protection of Section8 (1) and (3) of the Act. This is unconvincing. At most, these are but someof the factors to be considered in determining, on the facts of each case, whetherunion membership by supervisory employees has interfered, or is reasonably likelyto interfere, with a proper exercise of their managerial functions.10Appraising then the situation which was presented to the undersigned up tothe date of the hearing herein, and considering the organization and structure oftheUnion and the Local hereinabove described, the undersigned finds no supportfor the respondent's contention that the union membership and activities of therespondent's foremen in Local 303 are incompatible with their full and properallegiance to management. The record does not show, as the respondent contends,that the respondent's foremen who are members of Local 303 have performed,or are reasonably likely to perform, their managerial functions improperly orinadequately, or that the respondent has been, or will be, deterred from its recourseto its normal disciplinary authority to insure the maintenance of its standard ofwork, all because of some alleged coercion or control exercised through theU.M. W. of A. by the employees whom the foremen supervise. Nor does therecord show that the respondent's rank and file employees have even attemptedto direct or control through the U. M. W. of A. the manner in which the super-visory employees are to carry out their managerial duties. None of the fears whichthe respondent raises or the dire consequences which it predicts have materialized10As Chairman Millis stated in his concurringopinion inthe Soss case, "My interpretationof the decision is that.charges of discriminationagainst foremenwill betreated, case bycase, tinder principles underlying decisions made by the Board through the years prior to, andalso largely since, the decision in theMaryland Drydockcase was made." Themajority opiniondoes not take issue with this internretattoo. EASTERNGAS AND FUEL ASSOCIATES337up to the time of the hearing, nor does the record give any reasonable indicationof their materialization in the future.11On the other hand, the undersigned is mindful of the Board's observations intheSosscase concerning the salutary effect of protecting supervisors under Sec-tion 8 (1) and (3) in order to encourage supervisors' organizations voluntarily toengage in collective bargaining with employers outside the framework of the Actso long as their adherence to the supervisors' organization does not impinge on therights of ordinary employees or affect the employer's position of neutrality. Theseprinciples appropriately may be applied to the instant case. As hereinabove found,none but supervisory employees are members of Local 303. The undersigned findsnothing in the organization, structure, and relationship of the organizations involvedwhich would cause the adherence to Local 303 by the respondent's foremen toimpinge upon the self-organizational rights of the respondent's ordinary employees,who are members of District 29 of the U M. W. of A., or to affect the re-spondent's position of neutrality.12 The respondent does not contend to the con-trary, or make any claim that its conduct, which is alleged to be violative of theAct, was motivated by a desire to protect its neutrality.Upon a consideration of the foregoing and the entire record, the undersignedrejects the respondent's contention and finds that the supervisory employees of therespondent who are members of Local 303 are not barred from the protectionof Section 8 (1) and (3) of the Act.B.The discriminatory discharge of, and failureto reinstate,James Hicks; interference,restraint,and coercionJames Hicks was first employed at the respondent's Stotesbury No 8 mine as alaborer in May 1934 at the age of 18. After 5 years he was promoted to fire boss,a responsible supervisory position involving the examination of the mine for safetypurposes prior to the commencement of a shift. Before assuming these duties, hewas required to pass an examination given by the State Department of Mines Afterserving in this capacity satisfactorily for about 5 months, he was promoted tosection foreman, a still higher supervisory position, in charge of coal productionand responsible for the safety of about 20 men. With the exception of a periodfrom December 1941 to March 1942, Hicks continued to serve in the capacity ofsection foreman until his discharge on March 25, 1944, allegedly for unsatisfactorywork during that week. At the time of his discharge, Hicks was the oldest sectionforeman in point of seniority 13" Nor is the respondent's position supported by theRochester and Pittsburgh Goal Companycase,supra,where the Board dismissed the petition of a union seeking to be the bargainingagent for a unit of clerical and technical employees because the record showed that the super-visorymembersof the union organized the union,farout-numbeied the non-supervisorymembers, and controlled the affairs of the union. Aside from the fact that we are not hereconcerned with the certification of a bargaining representative where different considerationscome into play, the record in the instant case shows that only supervisory employees belongtoLocal 303. Indeed, it is the respondent's position that the non-supervisory employeesthrough the U. M. W. of A. organized, out-number, and control the supervisors. Upon sucha postureof the case,the Board recently directedan election,distinguishing theRochester andPittsburghcase on thosevery grounds SeeMatter of Cal.fornia Packing Company,59 N. L. R B941.iz In any event,the respondent may take appropriate steps to protect its neutrality. See theSass case,supra,andMatter of W. S. WatkinsandW. W. Watkins, 53 N LR. B. 235.13 The findingsin this paragraph are based on the uncontradictedtestimony of Hicks whichthe undersignedcredits. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Union activities of Hicks;respondent'sopposition to the Union and the LocalAs previously found, the local was chartered on February 3, 1944. Hicks andLauthorn, a fire boss, were the first two of the respondent's employees to attendan organizational meeting of the Local held during the first part of February.Both joined the Local at this meeting. Hicks took away with him a number ofunion cards. Thereafter, he passed out union cards to practically all the foremenat the respondent's mine, actively solicited their membership and discussed themerits of the Union with them. So far as the record affirmatively shows, no otheremployee of the respondent was active in soliciting for the Union or the Local. Someof the foremen who signed the cards returned them to Hicks and he, in turn,gave them to the financial secretary of the Local He did most of his soliciting inthe wash house, where he was observed by Ernest Slater, the respondent's assistantgeneralmine foreman. Several of the respondent's foremen testified that Hickswas very active at the mine on behalf of the Local. Within a few weeks he wasinstrumental in signing up in the Local about 25 foremen, who constituted prac-tically the respondent's entire supervisory staff below the rank of assistant generalmine foreman. He attended meetings of the Local regularly and also solicitedthe foremen at another mine of the respondent's called the Helena mine.In accordance with the practice of the Local, hereinabove described, a grievancecommittee was chosen by the respondent's foremen from among their number.Elected to the committee were Hicks, Bent, and Bonds, as regular members, andLauthorn as alternate. On March 6, 1944, the grievance committee, consisting ofHicks, Bent and Lauthorn, called upon Superintendent Hunter in his office, askedfor recognition as a "committee representing the foremen's union, Local 303 atBeckley, or a grievance committee from Stotesbury mine representing the forementhere," and told him that they wanted to cooperate with him in eliminating themine safety violations which were going on. A discussion followed during whichHicks explained what it was that Hunter was being asked to recognize. Hunterrefused to commit himself and told the committee to return the next afternoonfor a definite answer. Hicks and Bent did most of the talking at this meeting.The following afternoon Hicks and Lauthorn returned to Hunter's office whereHunter told them that he would have nothing to do with the Local The abovefindings are based on the undenied testimony of Hicks.Between March 7 and 15, 1944, Hicks had a conversation 14 with Hunter, duringthe course of which Hunter brought up the subject of the Union. Hicks crediblytestified that "after we had discussed it on that, he asked me what I expected toderive from the Union, and then I asked him, 'Have the mine workers gottenanything, or gained anything by it?' He said, 'They are,' and I told him we wereexpecting similar benefits."Hicks then explained that the miners "had theirorganization, the coal operators had their organization, and foremen in themiddle didn't have any protection of any kind." Hunter's answer was that "weare part of the Winding Gulf Coal Corporation Association"15 and that I [Hicks]was wasting my money by putting $24 a year into the union, and it was goingto fall through." Hicks told him that he was willing to take the "gamble." Theabove findings are based on the undenied testimony of Hicks.14The conversation concerned a rumor that Hicks had allegedly reported a safety violationat the respondent's mine. Hicks denied the accusation to Hunter and 2 or 3 days later wasexonerated by Hunter.15 This name was used to designate the operators in the coal mining areas in and aroundBeckley,West Virginia.I EASTERN GAS AND FUEL ASSOCIATES339Sidney Bonds, a section foreman at the respondent's mine, testified that aboutMarch 20, 1944, he had a conversation with Hunter in the bath house about theUnion.Hunter asked Bonds if he belonged to the Union; Bonds replied in theaffirmative.Hunter then asked Bonds what he expected to gain from the Union.When Bonds replied that he "didn't know exactly," Hunter stated that "hecouldn't see why we [the foremen] wanted to pay $38 a year in a jack-pot union,that it wouldn't get us [the foremen] anywhere." The above findings are based onthe undenied testimony of Bonds.About March 15, 1944, C. O. Carman became general mine foremen at the re-spondent's mine Carman admitted that at that time Hunter told him that the minewas 100 percent organized by the foremen's union," that Hicks was a member ofthe grievance committee, and that they were to have nothing to do with the"foremen's union" but were to treat all foremen alike. Carman did not testify thatany other name than Hicks' was mentioned. On March 25, Carman dischargedHicks under the circumstances described below, as a result of which a work stop-page followed. After Bonds had attended a union meeting in April, Carman spoketo him in the mine, stating that "he had no objection to any of us [the foremen]belonging to the union, but he didn't see why we had anything to do with it; we[the foremen] was one of the Company's-belonged to the company, not the union"The above findings are based on the undisputed testimony of Carman and Bonds.After the work stoppage had been called off in April, a number of the supervisoryemployees reapplied for work. According to the testimony of Crotty, a dispatcherin charge of 16 employees, when he went to see Hunter about reporting back towork, Hunter asked him if he belonged to the Union. Crotty replied in the affirma-tive,whereupon Hunter wanted to know what he was going to get out of the Union.Crotty stated that he "didn't know." Hunter then asked Crotty what kind of parthe played in the Union To Crotty's reply that he was only a member, Hunteraccused Crotty of being more than a member and of having asked the "boss" on thenight shift to join.Construction Foreman Morgan Skiles testified that when he was refused re-employment to his former position, he asked Hunter for his release on May 28.Hunter asked him what he thought of "the whole situation now." Skiles countered,"what do you mean, the whole situation?" to which Hunter replied, "Your union,you belong to." Skiles told him that he liked it.Hunter denied having had the conversation above stated by Skiles or havingmade the above statements attributed to him by Crotty He did not deny any ofthe above-related conversations to which Hicks and Bonds testified On the con-trary, he admitted having talked to individual foremen in the manner testified toby the Board's witnesses. The statements attributed to Hunter by Skiles and Crottyare consistent with those admittedly made by Hunter to Hicks and Bonds. In viewof this fact, of Hunter'sadmissions,and of inconsistencies in Hunter's testimonyon other respects, the undersigned rejects Hunter's denials, credits the testimonyofHicks, Bonds, Skiles and Crotty, as above set forth, finds that Hunter madethe statements attributed to him by these witnesses and that the conversationstowhich these witnesses testified occurred substantially as set forth in this section.The undersigned also infers and finds that Hicks' prominent role in successfullyorganizing the foremen at the respondent's mine came to the attention of Hunterhimself. This finding is based upon the undersigned's consideration of the follow-ing factors:Hicks' outstanding activities on behalf of the Union; Hicks' successin organizing the foremen within a relatively short time ; Assistant General MineForeman Slater's observations of Hicks when he was soliciting in the wash house;the fact that General Mine Foreman Taylor attributed the successful organization696966--46-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the foremen to Hick's efforts, as hereinafter found; Hunter's opposition to theUnion and the Local and his proclivity to question the foremen about their unionmembership and activities; the respondent's small supervisory staff; and the factthat the wash house, where Hicks did most of his soliciting, was frequented byHunter.2.Statements attributed to Stanley TaylorJames Skiles testified that about 2 weeks before the March 25 discharge ofHicks, Stanley Taylor, the general mine foreman at that time, talked to himat the mine about the Union ; asked him what office he intended to seek in theUnion; and stated that Hicks was "playing hell around here with the foremens,"(sic) that he "organized Stotesbury," and that "Hicks has got to be fired" because"he is responsiblefor organizingthe foremen at Stotesbury." Skiles further tes-tified that about one month after Taylor was no longer employed at the respondent'smine, Skiles met him at Stotesbury. In the conversation which followed, Taylorstated, according to Skiles, that he had a new job at Millburn, another mine, andthat he quit his position at the respondent's mine rather than fire Hicksfor unionactivities. Skiles alsotestifiedthat he later tried to get Taylor to reduce the abovestatements to affidavit form but that Taylor refused to do so on the ground thatthe Coal OperatorsAssociationofWest Virginia would then bar him from theState.Sidney Bonds,a section foreman inthe respondent'smine,testified that hehad aconversationwith Taylor at Crab Orchard after the latter had left therespondent'smine,inwhichconversationTaylor said that "he didn't see why theforemen couldn't have theirunion"aswellas the operators and that "he wouldratherresignhis job as to fire Hicks over his union activities."Taylor categorically denied having had any conversations with Skiles or Bondsabout the Union or Hicks, or having made any of the statements attributed to himHe testified that he quit the respondent's mine at Stotesbury on March 15, 1944,because of a difference of opinion with Superintendent Hunter in connectionwith the running of the mine, whereupon he was offered a transfer to the re-spondent's Keystone mine, which he accepted ; that he commenced working at Key-stone about 5 days later, worked there for about 12 days and then left therespondent's employ to accept a better job at Millburn on April 18; that while he(Taylor)was so employed, Skiles came to him early in June and asked him tomake a written statement to the effect that he had refused to fire Hicks for hisunion activities, which Taylor refused to do because it was not true; thatseveralweeks later when he went to Hunter'sofficeto appear as a witness in a State MineDepartment hearing, he voluntarily told Hunter about Skiles' visit anditspur-pose; that Hunter asked himto sign anaffidavit to that effect;and that hethereupon executed two affidavits, one of which was written out for him byHunter.L. C. Campbell, R. S. Long, and Hunter, the respondent's vice president,generalsuperintendent, and superintendent at the Stotesbury mine, respectively, testifiedthat the StotesburyNo. 8 minehad beenlosing moneyfor a long period of time ;that for about a year they had been discussing the desirability of replacing Taylorbut delayedacting onthematter because Hunter wanted to have further oppor-tunity to work out the problem with Taylor; that in about February 1944, before thecommencement of union activities at the respondent's mine, Hunter and Longtalked to Campbell about the removal of Taylor; and that on March 15. Taylorwas transferred to therespondent'sKeystonemine as a safetyman for economicreasons. EASTERN GAS AND FUEL ASSOCIATES341Taylorwas nota very straightforward and candidwitness; on cross-examinationhe became evasiye, confused, and contradicted himself several times particularlywith respect to the execution and notarization of his affidavits. Moreover, the hear-ing in Hunter's office at which he allegedly told Hunter about Skiles' visit to himatMillburn appears to have occurred before Taylorwas evenemployed thereFurthermore, Hunter, whom the undersigned has previously discredited, was notquestioned with respect to the matters to which Taylor testified On the other hand,Taylor's testimony corroborates that of Skiles and Bonds in some respects. Thus,he admitted quitting the respondent's mine at Stotesbury; that he was workingatMillburn on the occasions to which Skiles and Bonds testified ; and that Skilesdid visit him at Millburn and sought to get him to make a written statement tothe effect that he had refused to fire Hicks for union activities. Nor did Taylordeny that he was aware of Hicks' union membership and activities. AlthoughSkiles,who was no longer in the respondent's employ at the time of the hearing,appeared to be an overzealous witness, he was corroborated with respect to thesecond conversation by Bonds, a forthright and credible witness 16 who was stillin the respondent's employ at the time of the hearing and whose testimony in otherrespects, hereinabove set forth, was either admitted or undenied by the respondent.However, there are certain improbabilities inherent in the testimony of SkilesthatTaylor told him Hicks had to be fired for organizing the foremen at therespondent'smine Taylor and Skiles were not intimate. According to Skiles, theonly time Taylor ever spoke to him was with reference to his work. Had such astatement been' made, it would appear likely that Skiles would have informedHicks of it. Yet Skiles did not do so. Moreover, the statement attributed to Tayloris. inconsistentwith his alleged later conduct and statements that he didn't seewhy the foremen couldn't have their ownunion, andthat he quit rather thanfire Hicks for union activitiesUnder all the circumstances the undersigned con-siders it highly improbable that the generalmine foremanwould make such anincriminating statement to a subordinate to whom he had never talked on mattersunconnected with the work Accordingly, the undersigned finds thata conversationabout the Union took place between Taylor and Skiles at the respondent'smine ;thatTaylor queried Skiles relative to what office he would seek in the Union ;and that, while Taylor attributed the successful organization of theforemen toHicks' efforts, he did not categorically state that Hicks had to be fired for organ-izing the foremen at Stotesbury.With respect to the otherstatementsattributed to Taylor by Skiles, the under-signed has already pointed out the respects in which they are corroborated byTaylor and by Bonds, a credible witness In this connection the undersigned con-siders its significant that the respondent'switnessesdid not corroborate Taylor'stestimony that he quit the respondent's mine before he was offereda transfer totheKeystone mine Upon consideration of all the testimony and the entire recordthe undersigned believes and finds that Taylor was transferred to the respondent'sKeystone Mine because of dissatisfaction with the manner in which he was oper-ating the mine ; that, nevertheless, Taylor did make the other statements attributedto him by Skiles and Bonds, including the one to the effect that he had quit ratherthan fire Hicks for union activities; and that suchstatementswere made by him asa face-saving device to cover up the fact that he had been removedfor unsatisfac-tory operation of the Stotesbury mine.11 In its brief to the Trial Examiner, the respondent concedes that "the testimony of Bondsisclear and unequivocal that such a conversation took place." 342DECISIONS OF NATIONALLABOR RELATIONS BOARD3.Events immediately preceding the discharge of HicksInMarch 1944, Hicks was in charge of a section known as "7'right off 2 main."This section had been reopened about a month previously, following a shut-downfor rock work, and was in poor condition due to "bad roof," water, and low coal.For these reasons the men did not like to work in this section, and the crewassigned toHicks was an irregular one, changing practically every day andconsisting of a very poor class of laborers. About March 10, Hicks complainedtoHunter about the conditions of the section and sought advice with respect tothe shooting of coal17 so as to get more production. Hunter replied that ifanyone knew how to shoot coal, Hicks did. Hunter then offered some advice in thisconnection ;whereupon the machine operator, who was also present, stated thatthey had been doing it in that manner. Hicks then informed Hunter that hisproduction could not increase until he had a better class of labor, to which Hunterreplied that he would have to do the best he could with what he had Nothingwas done to correct the conditions of the section concerning which Hicks hadcomplained.18On March 15, Carman became general mine foreman, replacing Taylor whohad occupied that position the preceding 2 years. Upon assuming his duties,Carman proceeded to make a general inspection of the mine, first with Taylorand then by himself. During the course of this inspection, Carman visited Hicks'section three times in the week of Hicks' discharge, which took place on Satur-day,March 25.19 During his first visit on Monday of that week he told Hicksmerely that the faces should be "timber standard" On his second visit on Wednes-day, he advised the laborers under Hicks' jurisdiction, who were in the processof a cutting operation, to bug-dust the cut. As Hicks came over, Carman"greeted" him and asked him how he was getting along. Hicks asked for advicewith respect to the shooting of coal so as to increase his production Carman toldHicks that he "thought" bug-dusting the cut would be very helpful and that, inview of the fact that Carman had not been there so long, he would first studysome of the other sections, think it over, and let Hicks know more about it.During the third inspection, which probably occurred on Friday afternoon,Carman found Hicks with four of his men engaged in setting up a face con-veyor in room No. 15. He helped them for a while and then went to anotherpart of the section known as room No 16, where he found the men "punching"out a stump of coal without any protection having been left "to prevent a pillar"fallfrom riding over and covering up the equipment." According to Carman,therewas no timbering for about 14 feet. Carman had the men correct thiscondition "on the spot." He then told the men to remove the coal which hadalready been cut but that, if the roof gave any indication of falling, not even toremove the coal but merely to move the equipment. As he was leaving that room,he noticed that it would not be safe to set the equipment in the "break through"20because if the back "gob" got to "working" before the men had time to removethe coal, the equipment would be covered up. He then met Hicks and toldhim about the men "pushing out that stump of coal" but he said nothing about14 This is the process of breaking down the coal by placing some explosive into a hole drilledin the coalby a machine.19 The findings in this paragraph are based on the uncontradicted testimony of Hicks, whichthe undersigned credits.19While Hicks testified only to twovisitsduringthisweek, the undersigned believes theprobability to be that three visits were made.29 This is an opening between two rooms for ventilating purposes and is required by theState Department of Mines. EASTERN GAS AND FUEL ASSOCIATES343there having been a space of 14 feet without timber, or about any danger becauseof the roof condition, or the manner in which the men were mining out the pillar,or about Carman's instructions to the men 21When Hicks asked Carman whathewanted done with the place, Carman stated that he "would give the nightforeman instructions what to do."Carman later instructed Kirkham, the night foreman, and Flannagan, the sectionforeman who followed Hicks on the night shift, in the presence of Ernest Slater,who was Carman's assistant, to remove the coal which had already been cut,if it was safe to do so, and then to move the equipment down to the next blockof coal and start a new pocket. Carman admitted that he did not inform Hicksof these instructions or tell anyone else to inform him of them. He also admittedthat he did not visit Hicks' section again until after his discharge. That nightFlannagan moved the equipment to a new pocketWhen Hicks went to work on Saturday morning, March 25, he examined thereports of the night foreman and fire boss and discovered that the equipment hadbeen moved He thereupon discussed the situation with his superior, AssistantGeneralMine Foreman Slater, who told him to "go back and use [his] ownjudgment as to what to do there.", Hicks thereupon went into the mine, examinedthe situation, and decided that the most "logical thing to do" was to move theequipment back so as to get out the coal which had been cut. Carman admittedlydid not find out that the equipment had been moved back until after Hicks'discharge.224.Thedischarge of HicksCarman admitted that on Saturdaymorning,March 25, 1944, he saw Hicksbefore the commencement of his shift at 6:30 but said nothing to him. That after-noon, Sidney Bonds, a section foreman, was sitting in the mine office whenCarman gave his assistant, Ernest Slater, a discharge slip, telling him to give itto the person whosenamewas on the slip if that person came out of the minebefore Carman got back. Slater then told Bonds that Hicks was the person whowas being discharged, adding, "that gets one of your brothers." When Bonds wentback into the mine, Hicks asked him "how everything was going." Bonds replied,not "so hot * * * you're going to get fired whenever you go out." The abovefindings are based on the undisputed and credible testimony of Hicks and Bonds.At the close of his shift about 3:30 that afternoon, Hicks was in the mineofficemaking out his report. Carman called Hicks out of the office and told himthat he (Carman) was making some changes and was letting Hicks go. Hicksreplied that he had been expecting it, referring to the warning which he had receivedfrom Bonds.2321Hicks hadvisited room No. 16, known as the "pillarroom," the first thing thatmorningand aftergiving the men their working instructions, spent the rest of his time setting up theface conveyorunit at a pointabout 200to 250 feet away,where hisview of the men in the"pillar room" was obstructedby some coal.22 The remainingfindings in this section are based upon a considerationand reconciliationof the testimony of Carman,Flannagan,andHicks,which doesnot conflict in material re-spectsSlater did not testifynor was any showingmade thathe was unavailable.23 The findingsas to what was said in this conversationare based upon the testimony ofHicks and Carman. There is no material variance in their respective versions. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDHicks then went to the wash house and, after discussing his discharge with theother foremen there, went back to see Carman. He found him in the superintendent'sofficewithHunter and Safety Inspector Basham. Hicks testified that he askedCarman why he was discharged; that Carman said, your "work was unsatisfactory";thatHicks then asked what was unsatisfactory about his work, to which Carman"kind of looked at Mr. Hunter and Mr. Basham" and said, "the work is justunsatisfactory, that's all"; thatHicks then asked whether his production was"low," to which Carman replied, "that was partially it and partially a poor organ-ization on the section." Carman testified that he told Hicks the reason for hisdischarge was "unsatisfactory work" ; that Hicks wanted to know if there wasany other reason, whereupon Carman stated, " * * * `there is a number of reasons;one, failing to handle the men,' and that about ended it, the conversation." Hedenied tellingHicks that "low production" was one of the reasons for hisdischarge.It thus appears that the only material respect in which Hick's version differsfrom Carman's is in connection with whether Carman also gave low productionas a reason for the discharge. Hunter corroborated Carman with respect to hisreference to Hicks' unsatisfactory work but did not deny that low production wasalso given as a reason. Basham did not testify, and it was not shown that he wasunavailable.Carman did not impress the undersigned as a very candid witnessIn view of the foregoing facts, Carman's admission that he stated "there is anumber of reasons" for the discharge, and the further fact that Carman had beentransferred to the respondent's mine because it had been losing money, the under-signed believes it more probable, and credits Hicks' testimony, that low productionwas given as an additional reason for the discharge.24It is undisputed that neither Carman nor any other superior of Hicks had everspoken to him about his alleged failure to handle the men or about his production.Nor did the respondent at the hearing offer any evidence to show that Hicks'production was low or prove that he had failed to handle his men. It is also'4 The respondent also adduced testimony to the effect that sometime between thedischargeofHicks on Saturday, March 25, and the following Monday, there was a rooffall in roomNo 16, which resulted in damaging some of the equipment which Hicks had rearranged inthat room. Counsel for the respondent conceded at the hearing that this "did not, in any way,enter into the reasons for his discharge," but contended that it "substantiated" its positionthatHicks "was not a good section foreman because a good section foreman wouldn't have"moved back the equipment in view of the poor roof condition. As previously found, Carmanhad refused to give Hicks any instructions in this connection ; nor did Carman or any otherrepresentative of the respondent inform Hicks of Carman's instructions to the night foremantomove the equipment from the point where it was found. Carman testified that Hicks' actioninmoving back the equipment constituted an error in judgment, but admitted that othersection foremen had committed the same error in judgment resulting in a roof fall whichalso damaged equipment, and that they were not discharged for unsatisfactory work. In theopinion of the undersigned no great significance can be attached to the entire incident, sinceadmittedly it was not known to Hicks' superiors at the time of the discharge. In any event, inaccordance with the undersigned's previousfindings,itappears that in using his own judgment,Hicks was acting upon the advice of his immediate superior, Assistant Mine Foreman Slater,who was well aware of Carman's prior instructions but made no mention of them to Hicks.Finally, under all the circumstances, the undersigned does not believe that Hicks'single errorin judgment rendered him such a poor section foreman in the eyes of the respondent as tomerit discharge or that it substantiates the respondent's contention that his work was un-satisfactory because of failure tohandlethemen or because of low production,the onlyreasons advanced to Hicks forhis discharge. EASTERN GAS AND FUEL ASSOCIATES345undisputed that at the time of Hicks' discharge about 20 section foremen wereemployed at the respondent's mine, and that Hicks was the oldest one in pointof seniority.Hunter admitted that at the time of Hicks' discharge it was decidedto replace him with Harper, an employee who had been hired as an extra sectionforeman 3 days earlier but for whom no section was then available. Hunter furthertestified that it was the respondent's practice to employ an extra section foreman"off and on all the time" and to place him in a "bull gang" until a section becameavailable for him ; that Flannagan was the previous extra section foreman ; and thatHarper was hired to replace Flannagan. However, according to Flannagan's un-contradicted testimony, which the undersigned credits, he had been section fore-man of Hicks' section on the shift following Hicks for about 2 months prior toHicks' discharge. It thus appears that for a period of at least 2 months prior toHicks' discharge, there was no extra section foreman in the respondent's employ.About the middle of April, at the termination of the work stoppage resultingfrom Hicks' discharge, Hicks went to see Carman at the mine office and toldhim that he had been ordered to report back to work. In reply to Carman's inquiryas to who had given him such orders, Hicks stated that McAlpine, the Union'spresident, "had given me orders to report back for work and that he [McAlpine]had had orders from Washington." Carman retorted that if McAlpine told himto report to work, then let McAlpine pay him. When Carman added that Hickshad been replaced, Hicks "asked him about common labor." Carman told Hicksthat he would have to see Hunter before Carman would talk to him about itHicks then went to see Hunter who told him that he had been replaced.Carman did not deny the above conversation related by Hicks and credited bythe undersigned. Hunter denied that Hicks ever requested his job back but wasnot prepared to state at the hearing whether he would have taken him back ifhe had applied. The undersigned has already found Hunter to be a witness un-worthy of belief. Moreover, in view of Hicks' undisputed testimony that Carmantold him to see Hunter about returning to work, the undersigned credits the abovetestimony of Hicks relative to his conversation with Hunter.In a further attempt to show that Hicks' work was unsatisfactory, Hunter testified that onMarch 10, 1944, he accompanied Harry Sanford, Federal Inspector of the United StatesBureau of Mines, and Safety Inspector Basham in an examination of Hicks' section duringthe course of a mine inspection and that Sanford orally stated to Hunter that it was the worstsection in the mine. Sanford and Basham were not called by the respondent to corroborateHunter, nor was it shown that they were unavailable. Hunter never informed Hicks of thisalleged report, nor did he ever criticize or reprimand him in any respectHunter admittedthat a written report on the inspection of the respondent's mine was submitted to him bySanfordWhen shown a copy of this report and asked by counsel for the Board whether anymention therein was made of Hicks' section, Hunter replied in the negative and added thatno specific section was mentionedLater, he admitted that some sections were mentionedAn examination of this report, which is in evidence, shows that no mention is made of Hicks'section in any connection but that a number of other sections are specifically reported to bein bad condition, e. g , in one section the roof was unsupported by timber for a total distanceof 25 feet, in another section the timbering was poor, in still another section there was im-proper care of certain equipment, and in a number of sections there was boor housekeepingIt is improbable that a United States Inspector of Mines would orally condemn Hicks'section as the worst in the mine, and yet say nothing about it in his official written reportwhilementioning the condition of other sections, and that Hunter would say nothing aboutit to Hicks. Under all the circumstances, and upon the entire record, the undersigned does notcreditHunter and finds that Sanford did not orally state that Hicks' section was theworst inthe mine. 346DECISIONS OF NATIONALLABOR RELATIONS BOARD6.ConclusionsHicks had rendered satisfactory service to the respondent for approximately10 years, the last 5 as a section foreman.25 He was about the first one of the re-spondent's employees to show an interest in the Union. Upon joining the Localearly in February 1944, he immediately became an ardent union protagonist, wasthe only employee who actively solicited memberships among the foremen employednot only at the respondent's Stotesbury No. 8 mine but also at its Helena mine,and frequently discussed the merits of the Union with his fellow workers. Withina short time he succeededin organizingthe entire supervisory staff at the re-spondent's mine below the rank of assistant general mine foreman SuperintendentHunter, GeneralMine Foreman Taylor, and Assistant General Mine ForemanSlater were aware of Hicks' prominent role in organizing the mine During thediscussion at the grievance committee meeting with Hunter on March 6, Hicks,one of the two committee members who did most of the talking, explained whytheywere seeking recognition.AlthoughHunter testified that he had beenadvised earlier by General Superintendent Long of the respondent's policy notto recognize or deal with the foremen's union, he offered no explanation for hisfailure to give the committee a definite answer to that effect at that time insteadof telling them to return the following day. Hicks was one of the two committee-men who returned the following day to be informed by Hunter that the respondentwould have no dealings with the Union or the Local.That Hunter was opposed to a union of foremen is apparent from, among otherthings, his effort to ascertain the union membership and activities of some of thesupervisors and his attempts to discourage them from adhering to the Local oftheUnion by disparaging it, by belittling its effectiveness in securing any benefitsfor them, and by identifying the foremen with management. That he resentedHicks' activities in organizing the foremen is also apparent from his accusationagainst Crotty that he (Crotty) was not a mere member but that he had solicitedthe "boss" on the night shift. In a conversation with Hicks, held shortly beforeMarch 15, Hunter voluntarily injected the subject of the Union, sought to get himto abandon the Union and the Local by pointing to the money which he was"wasting," by identifying him with management, and bywarningthat the Unionwould "fall through." Refusing to heed Hunter's plea and warning, Hicks toldHunter that he would take his chances on the Union.Immediately upon Carman's assumption of his duties as general mine foremanon March 16, Hunter informed him that the foremenwereorganizing into a fore-men's union,advised him of the respondent's policy not to recognize or dealwith such a union, and mentioned that Hickswas acommitteeman. It does notappear that the name of any other committeman was mentioned, and no explana-tionwas offered at the hearing as to why Hicks' name was singled out. In line25While Hicks was dischargedas a section foreman inDecember1941,the undersignedfinds fromthe undenied testimony of Hicks and the circumstancessurroundinghis dischargeand recall that he was unjustly dismissedbecause of conditionsforwhichthe night shift wasresponsibleIn any event, he was recalled by the respondentwithin 3 months and uncon-ditionally restored to his position of sectionforeman, inwhich capacity he continued to servewithout criticism or reprimand of any sortfor the next 2 years. Moreover,other witnessestestified to the satisfactory nature of Hicks' work. Thus,SectionForemanBonds crediblytestifiedthat he was section foreman for 2 years on the shift following Hicks and that, fromhis observation of the condition of the section,Hicks was a good foreman.Electrical ForemanMcQuade, who was not a member of the Localat the time of the hearing,credibly testifiedto the good care which Hicks took of themining equipment during the4 or 5 yearsinwhichMcQuade was electrical foreman. The care of themining equipment is part of the sectionforeman's job. Even Taylor,the former general mine foreman under whom Hicks served for2 years prior to March 15,1944, testifiedthatHicks' work as section foreman was "fair." EASTERN GAS AND FUEL ASSOCIATES347with the respondent's announced policy, Carman was also opposed to the Unionand the Localas appearsfrom his later attempt to discourage Bond's adherenceto them. On March 22, Harper was hired as an extra section foreman to fill avacancy which had existed since before the advent of the Local in the respondent'smine. No explanation was offered for the respondent's decision to fill the vacancyat that time. Three dayslater,Hicks was discharged without any prior warningby the respondent ; was offered an explanation only upon Hicks' insistence ; wasthen told that "there is a number of reasons" for the discharge, among them beinglow production and failure to handle the men, neither of which issupported inthe record; and was replaced by the new extra section foreman26It is the respondent's position that Hicks was discharged for incompetency.To support this contention the respondent relies on the testimony of Carman as tothe condition of Hicks' section during the three visits made in the week of March18Carman admitted that the conditions with which he found fault were all cor-rected "on the spot." During his first visit he merely told Hicks that the facesshould be "timber standard." During Carman's second visit, he found that thelaborers under Hicks' jurisdiction were not bug-dusting the cuts. Nevertheless,when he later met Hicks, Carman merely "greeted" him and asked him how hewas getting along. He made no mention of the failure of the men to bug-dustthe cut It was only in response to Hicks' request for advice on shooting the coalthat Carman stated he "thought" bug-dusting would be helpful but that he wouldstudy the other sections and let Hicks know more about it later. No reprimandor criticism of any kind was uttered. Carman's conduct was hardly consistent will,that of a man who wasso dissatisfiedwith his subordinate's work as to d1charge him 3 days later Similarly, during the third visit Carman did not eveninform Hicks about the space of 14 feet without timbering, let alone reprimandor criticize him for itNor did he mention anythingaboutdanger to the menor equipment because of the roof condition,27 or give him any instructions in thatregard. The respondent's conduct in this respect is more consistent with a positionthat such matters were not considered serious enough to merit discharge 2sNeither on this thirdvisit,nor when Carman saw Hicks as he was going on hisshift the following morning, did Carman give Hicks any indication that he wasto be discharged because of the condition in which Carman had found his sectionon these three visits. On the other hand, the respondent knew that Hicks was incharge of one of the most difficult sections, that he had a poor class of laborersworking under him, that his crew was constantly changing, and that on March 10he had complained of these matters to Superintendent Hunter who advised himto do the best he could under the circumstances. Concededly, also the respondentregarded section foremen as valuable employees, and the labor market in thatrespectwas scarce. It was also the respondent's admitted practice in employingsection foremen to give weight to previous experience.In view of the foregoing considerations, the undersigned believes and finds that,absent hisunionmembership and activities, Hicks, the oldest sectionforeman inpoint of seniority, would not have been charged with incompetency for the con-ditions ofhis sectionduring Carman's three visits and summarilydischarged there-26At the time of the hearing the remaining activecommitteemembers were no longeremployed at the respondent's mine.27 Flatinagan,who had been following Hicks as section foreman on the night shift forabout 2 months,testifiedthat he did notknow there was a crack in the roof until Carmantold him about it Fiiday afternoon, March 24.21 That similar conditions existed in other sections of the mine appears from the officialrepoi t on the inspection made by the United States Bureau of Mines earlier in March. Forexample,it is reported that in one section there was a space of 25 feet without timbering. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor without prior warning, or regard for his long satisfactory service record, infavor of a man who had been in the respondent's employ only 3 days and whothe respondent had no reason to believe would do any better, if as well. The under-signed believes and finds that Hicks' union membership and activities constitutedthe "number of reasons" for the discharge which Carman admittedly told Hicksbut left unexplained.Upon the entire record, the undersigned finds that the respondent dischargedHicks and thereafter refused to reinstate him because of his membership andactivity on behalf of the Local, thereby discouraging membership in the Union andtheLocal and interfering with, restraining, and coercing its employees in theexercise of their rights guaranteed in Section 7 of the Act. The undersigned findsfurther that by the statements of Hunter, Carman, and Taylor in questioningemployees concerning their union membership and activities, in disparaging theusefulness and effectiveness of the Local and the Union, and in discouraging themfrom continuing to adhere to the Local, and by the totality of such conduct, therespondent interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.29IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerceV.THE REMEDYSince it has been found that the respondent engaged in certain unfair laborpractices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action in order to effectuate the policies of the Act.It has been found that the respondent discriminatorily discharged James Hickson March 25, 1944, and thereafter refused to reinstate him. It will be recommendedthatHicks be offered immediate and full reinstatement to the former or sub-stantially equivalent position occupied by him at the respondent's mine withoutprejudice to his seniority and other rights and privileges, and that he be madewhole for any loss of pay he may have suffered by reason of the respondent'sdiscrimination against him, by payment to him of a sum of money equal to theamount which he normally would have earned as wages during the period fromMarch 25, 1944, the date of the discrimination against him, to the date of therespondent's offer of reinstatement, less his net earnings during said period 3029The undersigned finds that the record does not support the allegations in the complaintthat the respondent engaged in vilifying,calumniating and maligningthe Unionand its leadersand organizers;in threatening employees with discharge or other reprisals if they became orremained members of the Union ; and in offering to employees preferential treatment as to wageincreases,job security and working conditions if they refrained from joining or assisting theUnion, or engaging in other concerted activities relative to self-organization.The undersignedwill accordingly recommend that these allegations be dismissed.ao By "net earnings"ismeant earnings less expenses,suchas for transportation,room, andboard, incurred by an employee in connection with obtaining work and working elsewherethan for the respondent,which would not have been incurred but for his unlawful dischargeand the consequent necessity of his seeking employment elsewhere.SeeMatter of CrossettLumber Company,8 N. L. R.B. 440. Monies received for work performed upon Federal,State,county,municipal,or other work-relief projects shall be considered as earnings.SeeRepublicSteel Corporation v. N. L.R.B., 311 U. S. 7. EASTERN GAS AND FUEL ASSOCIATES349Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAw1.United Clerical, Technical and Supervisory Employeesof the MiningIndustry,Division of District 50, United MineWorkers of America,and Local 303 arelabor organizations, within themeaningof Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of JamesHicks, thereby discouraging membership in United Clerical, Technicaland Super-visory Employees of the Mining Industry, Division of District 50, United MineWorkers of America, and Local 303, the respondenthas engaged in and is engagingin unfair labor practices, within themeaning ofSection 8 (3) of the Act.3.By interfering with, restraining, and coercingitsemployees in the exerciseof the rights guaranteed in Section 7 of the Act, therespondent has engaged inand is engaging in unfairlabor practices,within the meaning of Section 8 (1) ofthe Act.4.Theaforesaidunfair laborpractices are unfair labor practices affecting com-merce,within themeaning ofSection2 (6) and(7) of the Act.5.The respondent has not engaged in unfair labor practices within the meaningof Section 8 (1) of the Act insofar as the complaint alleges thatit engaged in unfairlabor practices by vilifying,calumniating,and maligningthe Unionand its leadersand organizers; by threatening employees with dischargeor other reprisals if theybecame or remained members of the Union, and by offeringto employees prefer-ential treatment as to wageincreases,job security and workingconditions if theyrefrained from joiningor assistingtheUnion,or engaging in other concertedactivitiesrelative to self-organization.RECOMMENDATIONSUpon the basis of the above findings of fact andconclusions of law, and uponthe entire record in the case, the undersigned recommends that the respondent,Eastern Gas and Fuel Associates, Beckley, West Virginia, and its officers,agents,successors, and assigns shall:1.Cease and desist from:(a)Discouragingmembership in United, Clerical, Technical and Super-visory Employees of the Mining Industry, Division of District 50, United MineWorkers of America, or Local 303, or any other labororganizationof its employees,by discharging and refusing to reinstate any of its employees, or by discriminatingin any other manner in regard to their hireor tenureof employment, or any termor conditions of their employment;(b) In any other manner interfering with,restraining,or coercing itsemployees in the exercise of their right to self-organization, to form labor-organiza-tions, to join or assist United Clerical, Technical and Supervisory Employees oftheMining Industry, Division of District 50, United MineWorkers of America,Local 303, or any other labor organization,and to engage in concerted activities,for the purposes of collective bargaining or other mutual aid or protectionas guar-anteed in Section 7 of the Act.2.Take the following affirmative, action whichthe undersigned finds willeffectuate the policies of the Act:(a)Offer James Hicksimmediate and full reinstatement to his former ora substantially equivalent position, without prejudice to his seniorityor other rightsand privileges; 350DECISIONS OF NATIONALLABOR RELATIONS BOARD(b)Make whole fames Hicks for any loss of pay he may have suffered byreason of the respondent's discrimination against him,by payment to him of a sumofmoney equal to the amount which he normally would have earned as wagesduring the period from the date of his discharge to the date of the respondent'soffer ofreinstatement,less his net earnings during such period;(c)Post at its Stotesbury No. 8 mine, at Stotesbury, West Virginia, copiesof the notice attached to the Intermediate Report herein, marked "Appendix A."Copies of said notice, to be furnished by the Regional Director of the NinthRegion, shall, after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof, and maintained by it for sixty(60) consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonable steps shall be taken bythe respondent to insure that said notices are not altered, defaced, or covered byany othermaterial ;-(d)Notify the Regional Director for the Ninth Region in writing, withinten (10) days from the receipt of this Intermediate Report, what steps therespondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorinwriting that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent, to take the actionaforesaid.It is further recommended that the complaint, insofar as it alleges that therespondent engaged in unfair labor practices by vilifying, calumniating, and malign-ing the Union and its leaders and organizers, by threatening employees with dis-charge or other reprisals if they became or remained members of the Union,and by offering to employees preferential treatment as to wage increases, jobsecurity and working conditions if they refrained from joining or assisting theUnion, or engaging in other concerted activities relative to self-organization, bedismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 26,1943, any party or counsel for the Board may, within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board, Rocham-beau Building,Washington, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding (including rulings upon all motions or objections)as he relies upon, together with the original and four copies of a brief in supportthereof. Immediately upon the filing of such statement of exceptions and/or brief,the party or counsel for the Board filing the same shall serve a copy thereof uponeach of the parties and shall file a copy with the Regional Director. As furtherprovidedin said Section33, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board withinten (10) days from the date of the order transferring the case to the Board.LOUIS LIBBIN,Trial Examiner.Dated February 13, 1945. EASTERN GAS AND FUEL ASSOCIATESAPPENDIX ANOTICE To ALL EMPLOYEES351Pursuant to recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that:We willnot in any manner interferewith,restrain,or coerce our employeesin the exercise of their right to self-organization,to form labor organizations,to join or assist United Clerical, Technical and Supervisory Employees of theMining Industry, Division of District 50, United Mine Workers of America, orany other labor organization,to bargain collectively through representativesof their own choosing,and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protectionWe will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudice toany seniority or other rights and privileges previously enjoyed, and to makethem whole for any loss of pay suffered as a result of the discrimination.James HicksAll our employeesare free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against any em-ployee because of membership in or activity on behalf of any such labororganization.EASTERN GAS AND FUEL ASSOCIATES,Employer.By .. ....... ..............................(Representative)(Title)Dated.........NOTE: Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge frrm the armed forces.This notice must remain posted for 60 days from th date hereof, and must notbe altered, defaced, or covered by any other material.